  Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 1 of 16




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

BRIDGET AUBREY S.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:19-CV-0884 (DEP)

COMMISSIONER OF SOCIAL
 SECURITY,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD D. OLINSKY, ESQ.
300 South State Street                    MELISSA A. DelGUERCIO, ESQ.
Syracuse, NY 13202

FOR DEFENDANT

HON. ANTOINETTE L. BACON                  PETER W. JEWETT, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff
   Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 2 of 16




seeks judicial review of a dismissal of her request for review by the Social

Security Appeals Council of an unfavorable administrative law judge

("ALJ") decision in connection with her application for disability insurance

benefits, pursuant to 42 U.S.C. § 405(g), are cross-motions for judgment

on the pleadings. 1 Oral argument was heard in connection with those

motions on November 10, 2020, during a telephone conference conducted

on the record. At the close of argument, I issued a bench decision in

which, after applying the requisite review standard, I found that the

Appeals Council's failure to find good cause to extend plaintiff's period to

seek review constituted an abuse of discretion, providing further detail

regarding my reasoning and addressing the specific issues raised by the

plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
  Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 3 of 16




      1)    Plaintiff's motion for judgment on the pleadings is GRANTED.

      2)    The Social Security Appeals Council's determination that

plaintiff failed to establish good cause to extend the period for her to seek

review of the unfavorable decision of ALJ Michael J. Kopicki is vacated as

constituting an abuse of discretion.

      3)    This matter is remanded to the Social Security Appeals

Council with a directive that it consider plaintiff's request for review as

timely.

      4)    The clerk is directed to enter judgment, based upon this

determination, remanding the matter to the Commissioner pursuant to

sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      November 17, 2020
            Syracuse, NY




                                       3
Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 4 of 16



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
BRIDGET S.,
                                   Plaintiff,

-v-                                    5:19-CV-884

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                      November 10, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OLINSKY LAW GROUP
      250 South Clinton Street
      Suite 210
      Syracuse, New York 13202
      BY: MELISSA A. DELGUERCIO, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: PETER W. JEWETT, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 5 of 16

                          BRIDGET S. v. SOCIAL SECURITY                         2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    11:13 a.m.)

 3                 THE COURT:   Let me begin by thanking both counsel for

 4    excellent and pointed presentations in connection with this

 5    matter which presents an interesting procedural issue that I

 6    don't often encounter.

 7                 Plaintiff commenced this proceeding pursuant to 42,

 8    United States Code, Section 405(g) to challenge a determination

 9    by the Social Security Administration Appeals Council to dismiss

10    her request for a review as untimely and to refuse her motion to

11    vacate that determination.       I will summarize the background in

12    less detail than I ordinarily would, although I think it is

13    important to understand at least the portion of the background

14    that relates to plaintiff's mental and emotional condition and

15    her limitations.

16                 Plaintiff was born in May of 1973 and is currently

17    47 years of age.     She lives in Liverpool.      She's divorced and

18    has three children all over the age of 18.         Plaintiff has a 10th

19    grade education and was in special education courses while in

20    school.    She did not achieve a GED.      Plaintiff does not drive

21    because she experiences road rage and panic attacks and does not

22    take public transportation.

23                 Plaintiff stopped working in June of 2006.         She was

24    fired from one job after yelling at a boss.          She stated at page

25    289 of the Administrative Transcript she cannot work due to


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 6 of 16

                          BRIDGET S. v. SOCIAL SECURITY                       3


 1    psychological issues.

 2                 Mentally, plaintiff suffers from posttraumatic stress

 3    disorder, or PTSD, stemming from child abuse and dealing with

 4    her -- witnessing her mother's death.         She also has been

 5    diagnosed with bipolar disorder, depressive disorder, and a

 6    borderline personality disorder.        She has -- according to her

 7    testimony at page 290, she has a history of suicide attempts.

 8    She was admitted to CPEP in July of 2016 where she encountered

 9    dizziness and blackouts.      That appears at 331 through 390 of the

10    record.    Plaintiff has obtained -- she also has physical

11    conditions which are not germane to the issue before the Court.

12                 Plaintiff has obtained treatment from Syracuse

13    Community Health Center, including Danielle Dunham, a PA, and

14    Dr. Suraiya Aziz.     She also has obtained mental health treatment

15    from Helio Health, including from Dean Stark and Nurse

16    Practitioner and psychologist Loretta Lobbia.          There are also

17    other providers, Kelly Monaghan, Mark Hard, Kelly Fisk, Tammy

18    Balamut, Brittany Sims, a counselor, and Lisa Sullivan, a

19    registered nurse.     Significantly, plaintiff has been prescribed

20    relatively high doses of Lithium and Depakote.

21                 The procedural history of this case is interesting

22    and critical to the issue presented.        There was a prior

23    finding -- a partially favorable finding of disability rendered

24    on January 20, 2012, that appears at 44 to 57 of the

25    Administrative Transcript, and found plaintiff was disabled


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 7 of 16

                          BRIDGET S. v. SOCIAL SECURITY                        4


 1    between July 1, 2005, and November 15, 2011.          On May 10, 2016,

 2    plaintiff filed a Title II application for disability insurance

 3    benefits protectively alleging an onset date of March 25, 2007.

 4    A hearing was conducted on September 20, 2018, by Administrative

 5    Law Judge Michael J. Kopicki who addressed that request for

 6    benefits.    On October 24, 2018, ALJ Kopicki issued an

 7    unfavorable decision finding that plaintiff was not disabled at

 8    the relevant times and therefore ineligible for the benefits

 9    sought.

10                 In his decision, ALJ Kopicki applied the five step

11    familiar sequential test for determining disability.

12    Significantly, at step two, he concluded that plaintiff does

13    suffer from severe impairments that impose more than minimal

14    limitation on her ability to perform work-related functions,

15    including lower back disorder, obesity, depressive disorder,

16    posttraumatic stress disorder, and borderline personality

17    disorder.    That appears at page 24 of the Administrative

18    Transcript.

19                 Proceeding to step three and examining the mental

20    impairment listings, ALJ Kopicki concluded that plaintiff has

21    moderate limitation in understanding, remembering, or applying

22    information, moderate limitation in interacting with others,

23    moderate limitation with regard to concentrating, persisting, or

24    maintaining pace, and mild limitation in adapting or managing

25    herself.    That appears at pages 26 and 27 of the Administrative


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 8 of 16

                          BRIDGET S. v. SOCIAL SECURITY                         5


 1    Transcript.

 2                 The decision was sent to the plaintiff under cover of

 3    a letter dated October 24, 2018.        That appears at pages 18

 4    through 20 of the Administrative Transcript.          Significantly, it

 5    contained the statement, quote, you must file your written

 6    appeal within 60 days, and that phrase is bolded, of the date

 7    you get this notice, period.       The Appeals Council assumes you

 8    got this notice five days after the date of the notice unless

 9    you show you did not get it within the five-day period.           That

10    appears at page 18.

11                 The plaintiff submitted a pro sé request for review

12    of the determination on January 22, 2019.         That appears at pages

13    15 through 17 of the Administrative Transcript.          The Appeals

14    Council on March 7, 2019, sent a letter to the plaintiff

15    pointing out that her appeal or request for review was late.

16    That appears at page 12 through 14.        The letter invited

17    plaintiff to send evidence supporting her explanation for the

18    late filing.     On April 23, 2019, the plaintiff, through counsel,

19    forwarded a letter entitled good cause for late filing.

20    Attached to that was a statement from the plaintiff.            That

21    submission was found at pages 7 through 11 of the Administrative

22    Transcript.

23                 On May 30, 2019, the Appeals Council dismissed

24    plaintiff's request for a review at pages 1 through 5 of the

25    Administrative Transcript.       A second letter was sent by


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 9 of 16

                          BRIDGET S. v. SOCIAL SECURITY                         6


 1    plaintiff's counsel to the Appeals Council on June 19, 2019, and

 2    it was filed as a motion to vacate dismissal.          That appears at

 3    Exhibit A to plaintiff's brief.        The plaintiff commenced this

 4    action on July 22, 2019, and there's no argument that the suit

 5    itself is untimely, nor do I find it to be untimely.

 6                 The task of the Court normally in these types of

 7    review proceedings is to determine whether correct legal

 8    principles were applied and the resulting determination was

 9    supported by substantial evidence.        Here, we have what I would

10    consider a dual standard to be applied to the dismissal of

11    plaintiff's request for a review.        The facts found are subject

12    to a substantial evidence review standard.         The decision itself

13    to find no good cause for the late filing is subject to an abuse

14    of discretion standard.      That is outlined in Jacqueline E. v.

15    Saul, from the District of Vermont, March 13, 2020.             It is found

16    at 2020 WL 1234949.      It is from the former Chief District Judge

17    Christina Reiss.

18                 The -- significantly, how the Court would rule on a

19    full review of the Administrative Law Judge's determination is

20    not germane, nor is it relevant to how the Court would act on a

21    motion to extend time and whether the Court itself would find

22    good cause.    Again, the standard is abuse of discretion on that

23    issue.    The -- first, I find that the Court has jurisdiction to

24    review this matter based on the Supreme Court's decision in

25    Smith v. Berryhill, found at 139 S. Ct. 1765 from May 28, 2019.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 10 of 16

                           BRIDGET S. v. SOCIAL SECURITY                      7


 1     In that decision, the Supreme Court clarified that the dismissal

 2     of a request for review constitutes a final determination of the

 3     agency.

 4                 So there are a two issues, does substantial evidence

 5     support the Appeals Council's finding of untimeliness and,

 6     second, was it an abuse of discretion not to extend the time to

 7     seek review and accept plaintiff's late filing.          When deciding a

 8     case, I have to take into account the fact of the overarching

 9     principle that the Social Security Act is to be liberally

10     construed for the benefit of claimants and there's particular

11     solicitude experienced and voiced by the courts toward claimants

12     in Social Security cases.

13                 It is undeniable that a plaintiff can request Appeals

14     Council review of an Administrative Law Judge's decision under

15     20 C.F.R. Section 404.968.      Undeniably, that request must be

16     made within 60 days of receipt of the Administrative Law Judge's

17     decision unless good cause is found and the Appeals Council

18     extends that period.     The notice to plaintiff, as I previously

19     indicated, that accompanied the unfavorable decision advised her

20     pointedly of that determination -- of that rule.          And of course,

21     it also advised of the five-day presumption set forth in 20

22     C.F.R. Section 404.901.      If there's no request -- timely request

23     for an Administrative Law Judge decision to be reviewed by the

24     Appeals Council, the Administrative Law Judge's decision is the

25     final determination of the agency.


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 11 of 16

                           BRIDGET S. v. SOCIAL SECURITY                         8


 1                 In this case, 65 days, by my calculation, from the

 2     date of the Administrative Law Judge's decision was December 28,

 3     2018.   There's no argument to be made that plaintiff requested

 4     review prior to that date and so I find that substantial

 5     evidence supports the finding of fact that the request was

 6     untimely.

 7                 Under the regulations, plaintiff can request an

 8     extension of the deadline and can provide good cause for missing

 9     the deadline through a request of review under 20 C.F.R. Section

10     404.968(b).    That regulation provides that the time to seek

11     review can be extended if good cause is shown.         Good cause is

12     defined and addressed under 20 C.F.R. Section 404.911.          In

13     subdivision (b) of that regulation, the examples of

14     circumstances where good cause may exist, and I emphasize the

15     word may, are set forth.      They include:    One, you were seriously

16     ill and were prevented from contacting us in person, in writing,

17     or through a friend, relative, or other person; two, there was a

18     death or serious illness in your immediate family.          There are a

19     couple of others that don't necessarily apply.         And then the

20     last is a catchall:     Unusual or unavoidable circumstances exist,

21     including the circumstances described in paragraph (a)(4) of the

22     this section, which show that you could not have known of the

23     need to timely file, or which prevented you from filing timely.

24     I didn't see the dog ate my homework in this one, but there are

25     examples otherwise given.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 12 of 16

                           BRIDGET S. v. SOCIAL SECURITY                      9


 1                  The decision of whether to accept a late filing and

 2     find good cause is clearly discretionary.         In his concurring

 3     opinion in Torres v. Barnhart, 417 F.3d 276 from the Second

 4     Circuit 2005, Circuit Judge Dennis Jacobs noted that the good

 5     cause standard in the regulations does not require the type of

 6     exacting -- demanding showing that a Court would require to

 7     equitably toll a deadline.      He refers to it as follows, the

 8     Commissioner has adopted, quote, good cause, closed quote,

 9     regulations that expressly afford redress for claimants upon a

10     minimal showing of hardship, including the very situation that

11     Torres alleges here.     The -- so the issue is not, again, whether

12     the Court would have found good cause, but whether it was an

13     abuse of discretion not to find good cause.

14                  The initial submission by the plaintiff that was

15     admittedly pro sé and admittedly late states the following

16     reasons:    I -- and this is at page 16:      I did not understand the

17     appeals process.     I received the ALJ decision on time, but

18     failed to recognize the time requirement for filing a hearing

19     review.    I have difficulty reading for comprehension and

20     retention.    I am my father's caretaker.      He developed Stage 4

21     lung cancer in December 2018.       The diagnosis has placed another

22     level of stress and worry into my life.        My own medical

23     condition worsened in November and December 2018.          I suffer from

24     anxiety and stress.     I can go days without sleeping and then

25     compensate by sleeping for days.


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 13 of 16

                           BRIDGET S. v. SOCIAL SECURITY                    10


 1                 The response was a request for additional evidence.

 2     As I indicated at page 12, the Appeals Council sent a letter

 3     dated March 7, 2019, pointing out the untimeliness and

 4     indicating that she can send any evidence that supports her

 5     explanation and that that should be submitted within 60 days.

 6     The father, I should note, died in the interim on February 1,

 7     2019.

 8                 The response was a letter dated April 23, 2019, from

 9     plaintiff's new counsel.      That is -- again, appears at pages 7

10     through 11 of the Administrative Transcript.         It points out that

11     plaintiff was previously represented by a solo practitioner and

12     claims that the plaintiff believed he was filing an appeal, and

13     it points out that during that time, plaintiff's father was

14     struggling with lung, brain, and liver cancer and that he passed

15     away February 1, 2019.      Her caregiving of her father

16     parenthetically was the subject of her testimony during the

17     hearing.    The letter attaches a statement from the plaintiff

18     which states, I have difficulty with reading and comprehending.

19     After the unfavorable decision, I was not contacted by my

20     representative.     I was unaware that he was not appealing my

21     decision.    It also goes on to, again, reiterate her caregiving

22     for her father and that he died on February 1, 2019.

23                 The -- on June 19, 2019, after the Appeals Council

24     issued a letter on May 30, 2019, dismissing the request for a

25     review, plaintiff, through counsel, submitted a motion to vacate


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 14 of 16

                           BRIDGET S. v. SOCIAL SECURITY                       11


 1     the dismissal reiterating the statement and including the death

 2     certificate to substantiate the passing of plaintiff's father.

 3                 So the reasons given by the plaintiff for her late

 4     filing and request for a finding of good cause included the

 5     serious illness or death of her father, her limited education,

 6     her mental impairments, her assumption that her former attorney

 7     would file her appeal.      Those are all well supported and in the

 8     record in this case.     Other than the assumption that her

 9     attorney was filing an appeal, her serious mental health

10     conditions are well supported, her treatment that she received

11     for that, a history of missed appointments, all point to her

12     limitations based on her psychological and psychiatric

13     conditions.

14                 The assumption that her former attorney would file is

15     an excuse that has been accepted in other cases.          In my view,

16     the decision to deny a finding of good cause, although I -- I

17     recognize that twice she failed to meet deadlines, was an abuse

18     of discretion, so I'm going to grant judgment on the pleadings

19     to the plaintiff.     The remedy is that the matter will be

20     remanded to the Social Security Appeals Council with a directive

21     that it conduct the requested review of the Administrative Law

22     Judge's decision.     The Court will not make a plenary review at

23     this point of the decision, and that is my ruling.          I will issue

24     a short form order attaching this transcript.

25                 And I'd like to express my appreciation to both of


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 15 of 16

                                                                        12


 1     you.   Stay safe.    I look forward to working with you again.

 2                 MS. DELGUERCIO:     Thank you, Judge.

 3                 MR. JEWETT:    Thank you, your Honor.

 4                 (Time noted:    11:35 a.m.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00884-DEP Document 25 Filed 11/17/20 Page 16 of 16

                                                                        13


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 12th day of November, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
